Citation Nr: 1136926	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for chronic lower back pain.   


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and August 2008 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). The RO determined that new material evidence had not been submitted to reopen the claim of entitlement to service connection for chronic lower back pain in the July 2007 rating decision in the July 2007 rating decision, and denied service connection for PTSD in the August 2008 rating decision.

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence. 38 C.F.R. § 3.156(c) (2010). In October 2009, additional September 1971 service treatment records were associated with the claims file. These records were not associated with the claims folder when VA first decided the claim, and they are pertinent to the claim of entitlement to service connection for chronic lower back pain. This claim will be reconsidered without consideration of whether there is new and material evidence. The Board has therefore listed the issue on the title page accordingly.    

In June 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record. The record was held open for an additional 30 days, in which the Veteran submitted additional medical evidence and Social Security Administration (SSA) records accompanied by a waiver of initial RO consideration of the evidence. See 38 C.F.R. § 20.1304(c) (2011). 

To the extent that the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include mood, claimed as secondary to chronic lower back pain, has been raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for chronic lower back pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy and there are no service records or other supporting documents corroborating the occurrence of the Veteran's alleged in-service stressor; the Veteran also has not submitted any credible evidence to otherwise support the occurrence of the claimed in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an October 2007 letter for the claim of entitlement to service connection for PTSD. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the October 2007 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, VA has obtained the Veteran's service treatment records, February 2007 private mental evaluation report, June 2011 Board hearing transcript, January 2007 personal statement from the Veteran's mother, and October 2007 VA outpatient treatment records. 

Although an examination or an opinion was not obtained in connection with the claim of entitlement to service connection for PTSD, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim. Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the evidence of record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a disability; (2) indicates that the disability or symptoms may be associated with the claimant's active service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West Supp. 2010).

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d). In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters, 601 F.3d at 1277; Colantonio, 606 F.3d at 1382. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection. Waters, 601 F.3d at 1278-79. As discussed below, the only evidence indicating that the Veteran's PTSD may be associated with active service are the Veteran's own conclusory generalized statements and a February 2007 private nexus opinion which relied on such statements, which are contradicted by the evidence of record. Consequently, VA was not required to afford the Veteran an examination as to the etiology of his PTSD. 

Moreover, although the Veteran reported, at the June 2011 Board hearing, seeking mental health treatment from a psychiatrist at a VA facility every 90 days and that a VA psychiatrist related his PTSD to his claimed in-service stressor, the Board finds that no reasonable possibility exists that such assistance would aid in substantiating the claim on appeal. See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010) (VA is not required to provide assistance to a claimant in such instances.). Specifically, obtaining the identified VA outpatient treatment records would not reasonably assist the Veteran in establishing that he has a verified stressor that could have resulted in the development of his PTSD in order to meet the regulatory criteria for establishing service connection for PTSD, as discussed below.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim of entitlement to service connection for PTSD. The evidence of record provides sufficient information to adequately evaluate the claim and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran asserts that service connection is warranted for his PTSD due to an in-service night parachute jump while stationed at Fort Bragg, North Carolina with the 82nd Airborne Division, in which he landed in a tree, cut himself loose, and fell to the ground on his lower back. 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2011).

To establish entitlement to service connection for PTSD, a Veteran must provide: medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125(a) (2011).

During the course of the appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors were amended. See 38 C.F.R. § 3.304(f) (2011). However, the amendments do not apply in this case because the Veteran does not claim his in-service stressor is related to a fear of hostile military or terrorist activity.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes the Veteran has a current diagnosis of PTSD. In the February 2007 private mental evaluation report, the private physician noted the Veteran suffers from PTSD based on the examination, oral history provided by the Veteran and his wife, according to the American Psychiatric Association's: Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) criteria, and due to the Veteran's claimed in-service stressor event. The Veteran was also diagnosed with PTSD in an October 2007 VA outpatient treatment record; however, no rationale was provided for this diagnosis.

The evidence of record does not support the conclusion that the Veteran engaged in combat with the enemy. The Veteran's military occupational specialty, field artillery crewman, is not in itself, indicative of combat. The Veteran's DD Form 214 shows he was awarded the Parachute Badge, which is not indicative of combat. Moreover, the Veteran has claimed that PTSD is related to a specific stressor regarding a parachute jump and has not alleged that it is related to combat. As the Veteran is not a combat Veteran, his in-service stressor must be established by official service records or other credible supporting evidence. 38 C.F.R. § 3.304(f) (2010); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

As stated above, the Veteran asserted that his PTSD is due to an in-service night parachute jump, which either occurred in April 1971 or September 1971. At the February 2007 private mental evaluation, the Veteran reported that after the particular night jump exercise, he awoke at the Womack Army Hospital, where he was treated for several weeks, and began to have nightmares about being trapped in the tree. In an October 2007 personal statement, via a VA Form 21-4138, the Veteran noted he landed in a cluster of trees and had to cut his "risers" which caused him to slam against the branches of the trees. He further specified, in a January 2008 VA Form 21-0781, that when he cut the "risers," all he could remember was fear and pain, and that he has a deep fear of trees to this day. Additionally, the Veteran contended, in an October 2007 personal statement and January 2008 VA Form 21-0781, that his service treatment records have been tampered with due to the missing documentation that he was hospitalized at Womack Army Hospital at Fort Bragg after his claimed in-service stressor event. Most recently, at the June 2011 Board hearing, the Veteran testified regarding the claimed parachute jump and indicated that a VA psychiatrist related his PTSD to such an event. 

Review of the Veteran's service treatment records reveals the Veteran's treatment at Womack Army Hospital from March 1971 to October 1971. However, such treatment was for the Veteran's lumbar spine due to "scuffling" in March 1971, for dysuria and gonorrhea (GC) symptoms in April 1971, and because of heavy lifting in September 1971. 

In February 2008, a military records specialist determined that the information required to corroborate the stressor event, described by the Veteran, is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records. It was also determined that such evidence needed to verify the stressor event would be part of the Veteran's service treatment records and not JSRRC unit history. As such, the reported in-service stressor event has not been verified.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for PTSD. It is acknowledged that the Veteran was diagnosed with PTSD, but the question in this case is whether the Veteran has a verified stressor that could have resulted in the development of such a disorder. 

The Board finds the Veteran's credibility of his assertion that the in-service stressor event occurred, is substantially undermined by his service treatment records. As noted above, such records document the Veteran's treatment for reasons other than injury from a parachute jump at the same time and location as the claimed in-service stressor. There is no indication in the Veteran's records of a report or incident of the claimed in-service stressor and the Veteran has not submitted credible evidence to otherwise support the occurrence of such an event. Therefore, the Board finds that the Veteran's statements regarding the alleged stressor event are not credible.

Although the medical evidence of record reflects the Veteran's diagnosis of PTSD, as well as the February 2007 private opinion attributing the Veteran's PTSD to the claimed in-service stressor event, such evidence lacks probative value because is based on the Veteran's unverified stressor. Without credible supporting evidence of the alleged stressor event in service, and with no diagnosis of PTSD based on such an event, the regulatory criteria for establishing service connection for PTSD are not met in this case.

The Board notes that if there is credible lay evidence concerning continuity of symptoms after service, such evidence may be ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, service connection is not warranted in this case on the basis of continuity of symptoms under 38 C.F.R. § 3.303(b), as the regulatory criteria for establishing service connection for PTSD, as discussed above, has not been met.  

The Board acknowledges the Veteran's submission of a January 2007 personal statement from his mother. She reported that one day, she received a telephone call informing her that the Veteran was hospitalized after an injury from a night parachute jump. She visited him in the hospital at Fort Bragg, where she witnessed him in traction, and noted the Veteran never got over the injury and reported having nightmares. The Board finds this statement is not credible in light of the evidence of record. As discussed above, the Veteran's treatment at Womack Army Hospital at Fort Bragg was documented for reasons other than due to a night parachute jump. Moreover, the Veteran's mother does not indicate a time period in which she visited the Veteran in the hospital. Thus, the Board finds this lay statement does not support a finding that service connection is warranted for the claim on appeal.  

The Board is also aware of the Veteran's belief that his PTSD is attributable to service and does not doubt his sincerity. However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of a specific disability. See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).      

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for PTSD. See Gilbert, 1 Vet. App. at 55.


ORDER

 Entitlement to service connection for PTSD is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for chronic lower back pain. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran also contends that service connection is warranted for his chronic lower back pain due to the same night parachute jump during his military service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West Supp. 2010). This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted. The term "noted" denotes only such conditions as are recorded in examination reports. History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. § 3.304(b)(1) (2011); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted. First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service. Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West Supp. 2010).

With regard to the claim of entitlement to service connection for chronic lower back pain, review of the October 1968 entrance examination report revealed the notation of a scar on the Veteran's left side of his lower back; however, no abnormalities of the Veteran's lower back was noted. During service, a February 1970 record noted the Veteran's complaint of lumbar spine pain, his prior history of being stabbed in junior high school, and an x-ray report of the lumbar spine as within normal limits. He was given conservative treatment for his back pain with success. Further complaints of pain and treatment were noted in March 1970 and April 1970 records, then in September 1971 the Veteran was treated at Womack Army Hospital for an acute back strain incurred while trying to lift container of brass. In the additional September 1971 service treatment records, the Veteran's complaint of back pain was noted due to lifting a heavy shell casing and increased by lifting heavy objects during the past two years. Upon discharge from service, a June 1971 examination report revealed no lumbar spine abnormality; however, the accompanying report of medical history notes the Veteran's back injury while in high school and that he still had pain with lifting. 

In January 1993, the Veteran underwent a VA examination in connection with his claim on appeal. He reported that he hurt his back during a parachute jump at Fort Bragg and since then has had problems with his back and could not sit for long periods of time. The Veteran exhibited normal range of motion and an x-ray report revealed no significant pathological findings, to include no evidence of post-traumatic arthritis. Following the examination, the examiner noted that the Veteran "present[ed] for evaluation his low back, which has chronic pain secondary to multiple jumps as a paratrooper." The Veteran was diagnosed with chronic low back pain. 

A March 2007 private psychiatric treatment record noted the Veteran's report that "[h]e was told by [a] neurosurgeon that his back problems might be related to his trauma." However, a May 2005 VA outpatient neurosurgery consultation record documents the Veteran's report that his lower back pain was exacerbated following a motor vehicle accident (MVA) in July 2004. A January 2005 VA emergency room record also reveals the Veteran's prior complaint of lower back pain associated with a previous back injury while in service and a car accident in the past.

Private treatment records, accompanied with the Veteran's SSA records, document the Veteran's reported onset of lower back pain since the MVA. In a June 2005 record, the Veteran reported that his chronic lower back pain "initially started about 20 years ago when he was in the army as a paratrooper . . . [and] that he did well until July 2004, when he was involved in a MVA. He feels like the pain increased at that time . . . [and] that in December 2004, the pain really started to get bad." A November 2005 record notes the Veteran's history of multiple jumps in the military and automobile accident. Moreover, SSA records dated August 2005, September 2005, and December 2005 reveal the Veteran's reported onset of lower back pain as December 2004. 

Most recently in March 2011, the Veteran underwent a private magnetic resonance imaging (MRI) of the lumbar spine which revealed, in pertinent part, multifactorial degenerative changes. 

At the time of the January 1993 VA examination, the Veteran's additional September 1971 service treatment records, March 2007 private psychiatric treatment record, January 2005 VA emergency room record, June 2005 and November 2005 private treatment records, and SSA records were not associated with the claims file, thus the VA examiner was unable to consider such evidence when rendering his medical opinion. Additionally, the examiner did not adequately address whether the Veteran's chronic lower back pain originated in or was aggravated by his active military service. Because VA undertook to provide an examination and medical opinion, the Board must ensure that such an opinion is adequate to render a decision for the claim on appeal. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file all outstanding VA treatment records pertaining to the Veteran's chronic lower back pain from March 2006, the date of the most recent VA outpatient treatment record, to the present. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2. Schedule the Veteran for the appropriate VA examination to determine whether the Veteran's current lower back disability originated in, or was aggravated by, his active military service. All efforts made to schedule this examination should be documented and incorporated into the claims file. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted and all diagnoses rendered. The examiner should indicate whether any current lower back disorder clearly and unmistakably existed prior to service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service. If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service. (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)  

If it is determined that the Veteran's lower back disorder did not exist prior to service, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the disability had its origin in service or is in any way related to the Veteran's active service.  

A rationale for any opinion reached must be provided. If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3. Thereafter, the remaining issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


